


US SO agreement CEC

THE CLOROX COMPANY 2005

STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

NOTICE OF STOCK OPTION GRANT
The Clorox Company, a Delaware company (the “Company”), grants to the Optionee
named below an option (the “Option”) to purchase, in accordance with the terms
of The Clorox Company 2005 Stock Incentive Plan (the “Plan”) and this
nonqualified stock option agreement (the “Agreement”), the number of shares of
Common Stock of the Company (the “Shares”) at the exercise price per share (the
“Exercise Price”) set forth as follows:

OPTIONEE  --  (refer to Solium Capital account for details) OPTIONS GRANTED  -- 
  (refer to Solium Capital account for details) GRANT CODE  --  (refer to Solium
Capital account for details) EXERCISE PER SHARE  --  (refer to Solium Capital
account for details) DATE OF GRANT  --  (refer to Solium Capital account for
details) EXPIRATION DATE Ten years from Date of Grant VESTING SCHEDULE 25% on
each of the first four anniversaries of the Date of Grant


AGREEMENT

1. Grant of Option. The Company hereby grants to the Optionee the Option to
purchase the Shares at the Exercise Price, subject to the terms, definitions and
provisions of the Plan and this Agreement. All terms, provisions, and conditions
applicable to the Option set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.        2. Exercise
of Option.        a. Right to Exercise. This Option shall be exercisable prior
to the expiration date set forth above (the “Expiration Date”), in accordance
with the vesting schedule set forth above (the “Vesting Schedule”) and with the
applicable provisions of the Plan and this Agreement. Except as otherwise
specifically provided in this Agreement, in no event may this Option be
exercised after the Expiration Date. Although vested within the meaning of
Section 83 of the Internal Revenue Code since no substantial risk of forfeiture
exists once the options become exercisable according to the Vesting Schedule
above, the Options will not be earned until the Optionee has fulfilled all of
the conditions precedent set forth in this Agreement, including, but not limited
to, the obligations set forth in Sections 7(b), 7(c), 7(d), 7(e) and Section 8,
and the Optionee shall have no right to retain the Shares or the value thereof
upon vesting or exercise of the Options until all conditions precedent have been
satisfied.        b. Method of Exercise. This Option shall be exercisable only
by delivery of an exercise notice (printable from the Clorox Web at
http://CLOROXWEB.clorox.com/hr/stock or available from the Company’s designee)
(the “Exercise Notice”) which shall state the election to exercise the Option,
the whole number of vested Shares in respect of which the Option is being
exercised and such other provisions as may be required by the Committee. Such
Exercise Notice shall be signed by the Optionee and shall be delivered by mail
or fax, to the Company’s designee accompanied by payment of the Exercise Price.
The Company may require the Optionee to furnish or execute such other documents
as the Company shall reasonably deem necessary (1) to evidence such exercise and
(2) to comply with or satisfy the requirements of the Securities Act of 1933, as
amended, the Exchange Act, or any Applicable Laws. The Option shall be deemed to
be exercised upon receipt by the Company’s designee of such written notice
accompanied by the Exercise Price.        No Shares will be issued pursuant to
the exercise of the Option unless such issuance and such exercise shall comply
with all Applicable Laws. Assuming such compliance, for income tax purposes, the
Shares shall be considered transferred to the Optionee on the date on which the
Option is exercised with respect to such Shares.

- 1 -

--------------------------------------------------------------------------------




       c. Taxes. Pursuant to Section 16 of the Plan, the Committee shall have
the power and the right to deduct or withhold, or require the Optionee to remit
to the Company, an amount sufficient to satisfy any applicable tax withholding
requirements applicable to this Option. The Committee may condition the issuance
of Shares upon the Optionee’s satisfaction of such withholding obligations. The
Optionee may elect to satisfy all or part of such withholding requirement by
tendering previously-owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory tax withholding rate
that could be imposed on the transaction (or such other rate that will not
result in a negative accounting impact) or in such other manner as is acceptable
to the Company. Such election shall be irrevocable, made in writing, signed by
the Optionee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.        3. Method of
Payment. Pursuant to Section 6(f) of the Plan and subject to such limitations as
the Committee may impose (including prohibition of one or more of the following
payment methods), payment of the Exercise Price may be made in cash or by check,
Shares or a combination thereof.        4. Termination of Employment or Service
and Expiration of Exercise Period.        a. Termination of Employment or
Service. If the Optionee’s employment or service with the Company and its
Subsidiaries is terminated, the Optionee may exercise all or part of this Option
prior to the expiration dates set forth in paragraph (b) herein, but only to the
extent that the Option had become vested before the Optionee’s employment or
service terminated. Notwithstanding the above, if the Optionee’s termination of
employment or service (1) is due to Retirement and is more than 12 months from
the Date of Grant set forth in this Agreement, or (2) is due to death or
Disability, the Option shall become 100% vested and shall remain exercisable
until the expiration dates determined pursuant to paragraph (b) of this Section.
       When the Optionee’s employment or service with the Company and its
Subsidiaries terminates (except when due to Retirement, death or Disability),
this Option shall expire immediately with respect to the number of Shares for
which the Option is not yet vested. If the Optionee dies after termination of
employment or service, but before the expiration of the Option, all or part of
this Option may be exercised (prior to expiration) by the personal
representative of the Optionee or by any person who has acquired this Option
directly from the Optionee by will, bequest or inheritance, but only to the
extent that the Option was vested and exercisable upon termination of the
Optionee’s employment or service.        b. Expiration of Exercise Period. Upon
termination of the Optionee’s employment or service with the Company and its
Subsidiaries, the Option shall expire on the earliest of the following
occasions:        i. The Expiration Date;               ii. The date ninety (90)
days following the termination of the Optionee’s employment or service for any
reason other than Cause, death, Disability, or Retirement;        iii. The date
one year following the termination of the Optionee’s employment or service due
to death or Disability;        iv. The date five (5) years following the
termination of the Optionee’s employment or service due to Retirement, provided
the Optionee’s Retirement is more than 12 months from the Date of Grant set
forth in this Agreement; or        v. The date of termination of the Optionee’s
employment or service for Cause.        c. Definition of “Retirement.” For
purposes of this Agreement, the Optionee’s employment or service shall be deemed
to have terminated due to “Retirement” if the Optionee terminates employment or
service as an Employee for any reason, including Disability (but other than for
Cause) after (1) twenty (20) or more years of “vesting service” as defined in
The Clorox Company Pension Plan (“Vesting Service”), or (2) attaining age
fifty-five (55) with ten (10) or more years of Vesting Service.

- 2 -

--------------------------------------------------------------------------------




d. Definition of “Disability.” For purposes of this Agreement, the Optionee’s
employment shall be deemed to have terminated due to the Optionee’s Disability
if the Optionee is entitled to long-term disability benefits under the Company’s
long-term disability plan or policy, as in effect on the date of termination of
the Optionee’s employment.               5. Change in Control. Upon the
occurrence of a Change in Control, unless otherwise specifically prohibited
under Applicable Laws or by the rules and regulations of any governing
governmental agencies or national securities exchanges, the Option shall become
100% vested and immediately exercisable, unless such Option is assumed,
converted or replaced by the continuing entity; provided, however, that in the
event the Participant’s employment is terminated without Cause or by the
Participant for Good Reason upon or within twenty-four (24) months following
consummation of a Change in Control, any replacement awards will become
immediately exercisable. For purposes of this Agreement, the term “Good Reason”
shall have the meaning set forth in any employment agreement or severance
agreement or policy applicable to the Optionee. If the Optionee is not a party
to any agreement or covered by a policy in which a definition of “Good Reason”
is provided, then the following definition shall apply:        “Good Reason”
means resignation of the Optionee in connection with the occurrence of any of
the following events without the Optionee’s written consent (provided that
notice of such event is provided within 90 days following the first occurrence
thereof):        a. The assignment to the Optionee of any duties inconsistent in
any material respect with the Optionee’s position (including offices, titles and
reporting requirements), authority, duties or responsibilities as they existed
at any time during the 120-day period immediately preceding the Change in
Control, or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Optionee; or        b. Any material reduction by the
Company of the Optionee’s Base Salary or bonus target, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Optionee; or        c. The Company requires the Optionee to be based at any
office or location which increases his commute by more than 50 miles from his
commute immediately prior to the Change in Control.        Any notice provided
by the Optionee under this “Good Reason” provision shall mean a written notice
which (1) indicates the specific termination provision in the Good Reason
definition relied upon, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Optionee’s employment under the provision so indicated and (3) the
Optionee’s intended separation date if the Company does not cure the issue
(which date shall be not less than thirty (30) days after the giving of such
notice).        6. Transferability of Option. This Option shall not be
transferable by the Optionee other than by will or the laws of descent and
distribution, and the Option shall be exercisable during the Optionee’s lifetime
only by the Optionee or on his or her behalf by the Optionee’s guardian or legal
representative.        7. Protection of Trade Secrets and Limitations on
Exercise.        a. Definitions.        i. “Affiliated Company” means any
organization controlling, controlled by or under common control with the
Company.        ii. “Confidential Information” means the Company’s technical or
business or personnel information not readily available to the public or
generally known in the trade, including inventions, developments, trade secrets
and other confidential information, knowledge, data and know-how of the company
or any Affiliated Company, whether or not they originated with the Optionee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.

- 3 -

--------------------------------------------------------------------------------




iii. “Conflicting Product” means any product, process, machine, or service of
any person or organization, other than the Company or any Affiliated Company, in
existence or under development that (1) resembles or competes with a product,
process, machine, or service upon or with which the Optionee shall have worked
during the two years prior to the Optionee’s termination of employment with the
Company or any Affiliated Company or (2) with respect to which during that
period of time the Optionee, as a result of his/her job performance and duties,
shall have acquired knowledge of Confidential Information, and whose use or
marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Optionee has knowledge of information to which s/he has been directly
exposed through actual receipt or review of memorandum or documents containing
such information or through actual attendance at meetings at which such
information was discussed or disclosed.               iv. “Conflicting
Organization” means any person or organization that is engaged in or about to
become engaged in research on or development, production, marketing or selling
of a Conflicting Product.        b. Right to Retain Shares Contingent on
Protection of Confidential Information. In partial consideration for the award
of this Option, the Optionee agrees that at all times, both during and after the
term of the Optionee’s employment with the Company or any Affiliated Company, to
hold in the strictest confidence, and not to use (except for the benefit of the
Company at the Company’s direction) or disclose (except for the benefit of the
Company at the Company’s direction), regardless of when disclosed to the
Optionee, any and all Confidential Information of the Company or any Affiliated
Company. The Optionee understands that for purposes of this Section 7(b),
Confidential Information further includes, but is not limited to, information
pertaining to any aspect of the business of the Company or any Affiliated
Company which is either information not known (or known as a result of a
wrongful act of the Optionee or of others who were under confidentiality
obligations as to the item or items involved) by actual or potential competitors
of the Company or other third parties not under confidentiality obligations to
the Company. If, prior to the expiration of the Option or at any time within one
(1) year after the date of exercise of all or any portion of the Option, the
Optionee discloses or uses, or threatens to disclose or use, any Confidential
Information other than in the course of performing authorized services for the
Company (or any Affiliated Company), the unexercised portion of the Option,
whether vested or not, will be immediately forfeited and cancelled, and the
Optionee shall immediately return to the Company the Shares or the pre-tax
income derived from any disposition of the Shares.        c. No Interference
with Customers or Suppliers. In partial consideration for the award of this
Option, in order to forestall the disclosure or use of Confidential Information
as well as to avoid the Optionee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Optionee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company and to promote fair competition, the Optionee agrees that the
Optionee’s right to exercise this Option is contingent upon the Optionee
refraining, prior to the expiration of the Option and for a period of one (1)
year after the date of exercise, for himself/herself or any third party,
directly or indirectly, from using Confidential Information to (1) divert or
attempt to divert from the Company (or any Affiliated Company) any business of
any kind in which it is engaged, or (2) intentionally solicit its customers with
which it has a contractual relationship as to Conflicting Products, or interfere
with the contractual relationship with any of its suppliers or customers
(collectively, “Interfere”). If, during the term of the Option or at any time
within one (1) year after the date of exercise of all or any portion of the
Option, the Optionee breaches his/her obligation not to Interfere, the
Optionee’s right to the Shares upon exercise of the Option shall not have been
earned and the unexercised portion of the Option, whether vested or not, will be
immediately cancelled, and the Optionee shall immediately return to the Company
any Shares acquired upon exercise of the Option or the pre-tax income derived
from any disposition of such Shares. For avoidance of doubt, the term
“Interfere” shall not include any advertisement of Conflicting Products through
the use of media intended to reach a broad public audience (such as television,
cable or radio broadcasts, or newspapers or magazines) or the broad distribution
of coupons through the use of direct mail or through independent retail outlets.
THE OPTIONEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT
PROHIBIT THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE
UNEXERCISED PORTION OF THE OPTION AND A RETURN TO THE COMPANY OF THE SHARES OR
THE GROSS TAXABLE PROCEEDS OF SHARES ISSUED UPON AN EXERCISE OF THE OPTION IF
THE OPTIONEE SHOULD CHOOSE TO VIOLATE THIS “NO INTERFERENCE WITH CUSTOMERS OR
SUPPLIERS” PROVISION PRIOR TO THE EXPIRATION OF THE OPTION OR WITHIN ONE (1)
YEAR AFTER EXERCISE.

- 4 -

--------------------------------------------------------------------------------




       d. No Solicitation of Employees. In partial consideration for the award
of this Option, in order to forestall the disclosure or use of Confidential
Information, as well as to deter the Optionee’s intentional interference with
the contractual relations of the Company or any Affiliated Company, the
Optionee’s intentional interference with prospective economic advantage of the
Company or any Affiliated Company, and to promote fair competition, the Optionee
agrees that the Optionee’s right to exercise this Option is contingent upon the
Optionee refraining, prior to the expiration of the Option and for a period of
one (1) year after the date of exercise, for himself/herself or any third party,
directly or indirectly, from soliciting for employment any person employed by
the Company, or by any Affiliated Company, during the period of the solicited
person’s employment and for a period of one (1) year after the termination of
the solicited person’s employment with the Company or any Affiliated Company
(collectively “Solicit”). If, during the term of the Option or at any time
within one (1) year after the date of exercise of all or any portion of the
Option, the Optionee breaches his/her obligation not to Solicit, the Optionee’s
right to the Shares upon exercise of the Option shall not have been earned and
the unexercised portion of the Option, whether vested or not, will be
immediately cancelled, and the Optionee shall immediately return to the Company
any Shares acquired upon exercise of the Option or the pre-tax income derived
from any disposition of such Shares. THE OPTIONEE UNDERSTANDS THAT THIS
PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED, BUT
PROVIDES FOR THE CANCELLATION OF THE UNEXERCISED PORTION OF THE OPTION AND A
RETURN TO THE COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF SHARES
ISSUED UPON AN EXERCISE OF THE OPTION IF THE OPTIONEE SHOULD CHOOSE TO VIOLATE
THIS NON-SOLICITATION OF EMPLOYEES PROVISION PRIOR TO THE EXPIRATION OF THE
OPTION OR WITHIN ONE (1) YEAR AFTER EXERCISE.        e. Injunctive and Other
Available Relief. By acceptance of this Option, the Optionee acknowledges that,
if the Optionee were to breach or threaten to breach his/her obligation
hereunder not to Interfere or Solicit or not to disclose or use any Confidential
Information other than in the course of performing authorized services for the
Company (or any Affiliated Company), the harm caused to the Company by such
breach or threatened breach would be, by its nature, irreparable because, among
other things, damages would be significant and the monetary harm that would
ensue would not be able to be readily proven, and that the Company would be
entitled to injunctive and other appropriate relief to prevent threatened or
continued breach and to such other remedies as may be available at law or in
equity. To the extent not prohibited by law, any cancellation of the Option
pursuant to any of Sections 7(b) through 7(d) above shall not restrict, abridge
or limit in any fashion the types and scope of injunctive and other available
relief to the Company. Notwithstanding any provision of this Agreement to the
contrary, nothing under this Agreement shall limit, abridge, modify or otherwise
restrict the Company (or any Affiliated Company) from pursuing any or all legal,
equitable or other appropriate remedies to which the Company may be entitled
under any other agreement with the Optionee, any other plan, program, policy or
arrangement of the Company (or any Affiliated Company) under which the Optionee
is covered or participates, or any applicable law, all to the fullest extent not
prohibited under applicable law.        8. Right to Retain Shares Contingent on
Continuing Non-Conflicting Employment. In partial consideration for the award of
this Option in order to forestall the disclosure or use of Confidential
Information, as well as to deter the Optionee’s intentional interference with
the contractual relations of the Company or any Affiliated Company, the
Optionee’s intentional interference with prospective economic advantage of the
Company or any Affiliated Company, and to promote fair competition, the Optionee
agrees that the Optionee’s right to exercise this Option is contingent upon the
Optionee refraining, prior to the expiration of the Option and for a period of
one (1) year after the date of exercise, from rendering services, directly or
indirectly, as director, officer, employee, agent, consultant or otherwise, to
any Conflicting Organization except a Conflicting Organization whose business is
diversified and that, as to that part of its business to which the Optionee
renders services, is not a Conflicting Organization, provided that the Company
shall receive separate written assurances satisfactory to the Company from the
Optionee and the Conflicting Organization that the Optionee shall not render
services during such period with respect to a Conflicting Product. If, prior to
the expiration of the Option or at any time within one (1) year after the date
of exercise of all or any portion of the Option, the Optionee shall render
services to any Conflicting Organization other than as expressly permitted
herein, the Optionee’s right to the Shares upon exercise of the Option shall not
have been earned and the unexercised portion of the Option, whether vested or
not, will be immediately cancelled, and the Optionee shall immediately return to
the Company any Shares acquired upon exercise of the Option or the pre-tax
income derived from any disposition of such Shares. THE OPTIONEE UNDERSTANDS
THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE OPTIONEE FROM
RENDERING SERVICES TO A CONFLICTING ORGANIZATION, BUT PROVIDES FOR THE
CANCELLATION OF THE UNEXERCISED PORTION OF THE OPTION AND A RETURN TO THE
COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF SHARES ISSUED UPON AN
EXERCISE OF THE OPTION IF THE OPTIONEE SHOULD CHOOSE TO RENDER SUCH SERVICES
PRIOR TO THE EXPIRATION OF THE OPTION OR WITHIN ONE (1) YEAR AFTER EXERCISE.

- 5 -

--------------------------------------------------------------------------------




9. Repayment Obligation. In the event that (1) the Company issues a significant
restatement of financial results and (2) the Committee determines, in good
faith, that the Optionee’s fraud or misconduct was a significant contributing
factor to such restatement and (3) some or all of the Option that was granted
and/or vested prior to such restatement would not have been granted and/or
vested, as applicable, based upon the restated financial results, the Optionee
shall immediately return to the Company the unexercised portion of the Option
and any Shares or the pre-tax income derived from any disposition of the Shares
previously received in upon exercise of the Option that would not have been
granted and/or vested based upon the restated financial results. Notwithstanding
anything herein to the contrary, in no event shall the Repayment Obligation
apply to any portion of the Option that vested more than four years prior to the
date the applicable restatement is announced. The Company shall be able to
enforce the Repayment Obligation by all legal means available, including,
without limitation, by withholding such amount from other sums owed by the
Company to the Optionee.        10. Miscellaneous Provisions.        a. Rights
as a Stockholder. Neither the Optionee nor the Optionee’s transferee or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Option until the Option has been exercised and Share
certificates have been issued to the Optionee, transferee or representative, as
the case may be.        b. Choice of Law, Exclusive Jurisdiction and Venue. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The courts of the
State of Delaware shall have exclusive jurisdiction over any disputes or other
proceedings relating to this Agreement, and venue shall reside with the courts
in New Castle County, Delaware, including if jurisdiction shall so permit, the
U.S. District Court for the District of Delaware. Accordingly, the Optionee
agrees that any claim of any type relating to this Agreement must be brought and
maintained in the appropriate court located in New Castle County, Delaware,
including if jurisdiction will so permit, in the U.S. District Court for the
State of Delaware. The Optionee hereby consents to the jurisdiction over the
Optionee of any such courts and waives all objections based on venue or
inconvenient forum.        c. Modification or Amendment. This Agreement may be
modified or amended by the Board or the Committee at any time; provided,
however, no modification or amendment to this Agreement shall be made which
would materially and adversely affect the rights of the Optionee, without such
Optionee’s written consent.        d. Severability. In the event any provision
of this Agreement shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining provisions of this
Agreement, and this Agreement shall be construed and enforced to reflect the
intent of the parties to the fullest extent not prohibited by law, and in the
event that such provision is not able to be so construed and enforced, then this
Agreement shall be construed and enforced as if such illegal or invalid
provision had not been included. In amplification of the preceding sentence, in
the event that the time period or scope of any provision is declared by a court
or arbitrator of competent jurisdiction to exceed the maximum time period or
scope that such court or arbitrator deems enforceable, then such court or
arbitrator shall have the power to reduce the time period or scope to the
maximum time period or scope permitted by law.


       e. References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended.        f. Headings. The captions used
in this Agreement are inserted for convenience and shall not be deemed a part of
this Option for construction or interpretation.        g. Interpretation. Any
dispute regarding the interpretation of this Agreement shall be submitted by the
Optionee or by the Company forthwith to the Board or the Committee, which shall
review such dispute at its next regular meeting. The resolution of such dispute
by the Board or the Committee shall be final and binding on all persons. It is
the intention of the Company and the Optionee to make the promises contained in
this Agreement reasonable and binding only to the extent that it may be lawfully
done under existing applicable laws. This Agreement and the Plan constitute the
entire and exclusive agreement between the Optionee and the Company, and it
supersedes all prior agreements or understandings, whether written or oral, with
respect to the grant of Options set forth in this Agreement.

- 6 -

--------------------------------------------------------------------------------




h. Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service (“Section
409A”). Any provision of the Plan or this Agreement that would cause this Award
to fail to satisfy Section 409A shall have no force or effect until amended to
comply with Section 409A, which amendment may be retroactive to the extent
permitted by Section 409A.               i. Agreement with Terms. Receipt of any
benefits under this Agreement by the Optionee shall constitute the Optionee’s
acceptance of and agreement with all of the provisions of this Agreement and of
the Plan that are applicable to this Agreement, and the Company shall administer
this Agreement accordingly.


THE CLOROX COMPANY
 

By:

[exhibit10-11x7x1.jpg] Its:       Chairman of the Board and CEO


THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT IS A UNILATERAL
CONTRACT AND THAT THE OPTIONEE’S RIGHT TO THE SHARES PURSUANT TO THE OPTION
HEREOF IS ACCEPTED AND EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER) AND BY COMPLIANCE WITH THE OPTIONEE’S VARIOUS
OBLIGATIONS UNDER THIS AGREEMENT. THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE OPTIONEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE OPTIONEE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR NO REASON,
WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE
REQUIRED BY APPLICABLE LAW.

The Optionee acknowledges that a copy of the Plan, Plan Information and the
Company’s Annual Report and Proxy Statement (the “Prospectus Information”) are
available for viewing on the Company’s Cloroxweb site at
http://CLOROXWEB.clorox.com/hr/stock. The Optionee hereby consents to receive
the Prospectus Information electronically, or, in the alternative, to contact
the HR Service Center at 1-800-709-7095 to request a paper copy of the
Prospectus Information. The Optionee represents that s/he is familiar with the
terms and provisions thereof, and hereby accepts this Agreement subject to all
of the terms and provisions thereof. The Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement. The Optionee acknowledges and hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Agreement. The Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.

Dated:     Signed:               Optionee


Residence Address:      


- 7 -

--------------------------------------------------------------------------------